Citation Nr: 1040028	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  03-22 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a total hysterectomy with a 
suspended bladder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1990 to October 1991 with additional service in the 
Reserves.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Waco Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
January 2006, the Board remanded the claim to schedule the 
Veteran for a Video Conference hearing.  In April 2008, the 
Veteran testified at a Video Conference hearing before the 
undersigned; a transcript of that hearing is of record.  In June 
2008, the Board remanded the claim again.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the June 2008 Board remand, the RO was instructed to take 
appropriate action to schedule the Veteran for a VA examination 
for the purpose of determining the nature and etiology of the 
Veteran's need for a total hysterectomy with a suspended bladder.  

Records on file indicated that the Veteran did not report for VA 
examinations that were apparently scheduled in April and July 
2010 at the Salisbury Women's Clinic in Albuquerque.  The claim s 
folder contains no notice letter reflecting that the Veteran was 
scheduled for such examinations.  

The United States Court of Appeals for Veterans Claims (Court) 
has indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes error on 
the part of the Board to fail to insure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Accordingly, the Veteran 
should be scheduled for a VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate 
VA examination(s), to determine the nature 
and etiology of the Veteran's need for a 
total hysterectomy with a suspended bladder.  
If possible, such examination should be 
scheduled at the Salisbury Women's Clinic in 
Albuquerque, NM and a copy of the notice of 
such scheduling should be placed in the 
claims file.  The claims file should be made 
available to the examiner and reviewed.  
Based on the exam and the review, the 
examiner is asked to render an opinion as to 
whether it is at least as likely as not 
(probability of fifty percent or more) that 
the Veteran's documented active duty 
occurrences of anemia, ovarian cysts, and 
swelling-fluid retention (or any other 
related matters that may be shown during 
verified periods of active duty, active duty 
for training (ACDUTRA), and inactive duty 
training (INACDUTRA)) caused or aggravated 
her currently diagnosed disorder, to include 
whether they led to the Veteran's total 
hysterectomy with bladder suspension.  A 
rationale for any opinion expressed should be 
included.  

2.  Thereafter, the RO should readjudicate the 
claim on appeal based on all of the evidence 
of record.  If the disposition of the claim 
remains unfavorable, the RO should furnish the 
Veteran a supplemental statement of the case 
and afford her an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


